The Honorable Robert Dittrich Prosecuting Attorney 305 S. College P.O. Box 6 Stuttgart, AR 72160-0006
Dear Mr. Dittrich:
This is in response to your request for an opinion regarding A.C.A. § 7-5-411 (Repl. 1991), which governs methods of absentee voting. Your specific question is as follows:
  Does A.C.A. § 7-5-411(a)(2) require that the actual absentee ballot cast by a qualified elector outside the United States on election day be signed and dated by the voter? If not, specifically to what does the language `which are signed and dated by the voters no later than the day of the election' refer?
It is my opinion that the answer to the first part of your question is "yes," with regard to absentee ballots that are applied for not later than thirty days before the election and received by the county clerk within ten days after the election. Section 7-5-411 sets forth three methods of absentee voting, and states as follows under subsection (a)(2):
  By ballot cast by mail which must be received in the office of the county clerk of the county of residence of the voter not later than 7:30 p.m. on election day. However, absentee ballots applied for not later than thirty (30) days immediately preceding the election, by qualified electors outside the United States on election day which are signed and dated by the voters no later than the day of the election and received by the county clerk no later than 5:00 p.m. ten (10) calendar days after the date of the election.
It may reasonably be concluded that this requirement is meant to ensure that the vote occurs no later than the day of the election. The provision appears to be clear in requiring that absentee ballots cast by this method be signed and dated by the voters.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh